         Case 1:20-cv-10911-LTS Document 22 Filed 12/28/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
Civil Action No.
1:20-cv-10911-LTS


                          AMTAX HOLDINGS 227 LLC ET. AL.
                                    Plaintiff,


                                             v.
                   TENANTS’ DEVELOPMENT II CORPORATION, ET. AL.
                                        Defendants


                          CLOSING ORDER DISMISSING CASE
SOROKIN, D.J.
        In accordance with the Court’s Order dated December 23, 2020 (CM/ECF No. 21), this
case is hereby dismissed without prejudice and closed.


SO ORDERED.




                                                  /s/ Leo T. Sorokin
                                                  UNITED STATES DISTRICT COURT


December 28, 2020
